               Case 2:18-cr-00087-RAJ Document 43 Filed 05/26/20 Page 1 of 1



1                                                             The Honorable Richard A. Jones
2
3
4
5
6
                             UNITED STATES DISTRICT COURT FOR THE
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                           NO. CR18-0087RAJ
10
                               Plaintiff,
11
                         v.
12
                                                           ORDER GRANTING STIPULATED
13                                                         MOTION TO AMEND JUDGMENT
       JAMIE RASMUSSEN,
14
                               Defendant.
15
16
            This matter, having come to the Court’s attention on the Stipulated Motion to
17
     Amend Judgment under Fed. R. Crim. P. 36, and the Court, having considered the
18
     Motion, and being fully advised in this matter,
19
            IT IS ORDERED the parties’ Stipulated Motion (Dkt. #42) is GRANTED. The
20
     Court will sign and enter the Amended Judgment in the form attached as Exhibit A to the
21
     parties’ stipulation.
22
            DATED this 26th day of May, 2020.
23
24
25
                                                       A
                                                       The Honorable Richard A. Jones
26                                                     United States District Judge
27
28
      ORDER GRANTING STIPULATED MOTION                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      TO AMEND JUDGMENT - 1
                                                                              SEATTLE, WA 98101
      United States v. Rasmussen, CR18-87RAJ                                    (206) 553-7970
